2013 IL 113307

                            IN THE
                       SUPREME COURT
                              OF
                     THE STATE OF ILLINOIS


                    (Docket No. 113307)
     THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
             CHRISTOPHER COLEMAN, Appellant.

                        Opinion filed October 3, 2013.

        JUSTICE THEIS delivered the judgment of the court, with
     opinion.
        Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
     Karmeier, and Burke concurred in the judgment and opinion.



                                  OPINION

¶1       The central issue in this appeal is whether the circuit court of
     Peoria County’s decision to deny relief to defendant Christopher
     Coleman following an evidentiary hearing on his second successive
     postconviction petition, which raised a claim of actual innocence, was
     manifestly erroneous. In resolving that issue, we also must address
     whether People v. Washington, 171 Ill. 2d 475 (1996), which
     announced the standard in Illinois for evaluating postconviction
     claims of actual innocence, should be discarded in favor of a more
     rigorous standard with roots in federal law.
¶2       Today, we reaffirm our holding in Washington, and reverse the
     judgments of the circuit court and the appellate court (2011 IL App
     (3d) 100419-U) and remand for a new trial.
¶3                                BACKGROUND
¶4        On August 22, 1994, several men entered a house in Peoria,
     where Bertha Miller lived with her two daughters, Tequilla and
     Tekelia, and her two sisters, Myre Lott and Angela Stimage. The men
     demanded money, then threatened and beat the occupants of the
     house. Two of the men took Tekelia into a bathroom, and one of them
     sexually assaulted her. She was 17 years old. When the police arrived,
     some of the men escaped. James Coats, Tekelia’s assailant, and
     Robert Nixon were arrested at the house. At the police station that
     night, Tequilla saw Nixon and the defendant, who had been arrested
     at his girlfriend’s nearby apartment in connection with the attack,
     walking with police officers. Tequilla subsequently identified the
     defendant in a photo array and a lineup as one of the men. He was
     indicted for armed robbery, aggravated criminal sexual assault, home
     invasion, and residential burglary. Several months later, the defendant
     was tried before a jury.
¶5        Because our decision ultimately rests on the evidence presented
     at the defendant’s trial and his postconviction evidentiary hearing, a
     thorough review of the record is necessary.
¶6        The State’s case consisted of testimony from several of the
     victims, as well as two police officers and a 13-year-old named
     Anthony Brooks.
¶7        At trial, the State called 10 witnesses, and offered stipulations
     from 4 other witnesses.
¶8        Lott testified that there were six men wearing bandanas and a boy
     in the house during the attack. Though Lott described what happened
     throughout the house, she was in the living room with her head
     wrapped in a blanket for most of that time. Her account was based
     largely on what she heard for approximately two hours. She only saw
     the face of one of the men, whom she did not recognize, and she did
     not identify any of them.
¶9        Tequilla testified that on the night of the attack she was sleeping
     in her bedroom when she heard a noise. She awoke and ran to the
     living room, where she saw seven men, six of whom had guns,
     standing over Lott. The men pointed a gun at Tequilla, frisked her,
     and threw her to the floor, where they attempted unsuccessfully to put
     a leather couch pillow over her head. They wore dark clothes and
     bandanas, so Tequilla could see only their eyes. According to
     Tequilla, the men ordered her to lie still on the floor, then started
     beating her and Lott and demanding money. A tall man came into the

                                       -2-
       living room, grabbed Tequilla by the hair, threatened to harm her if
       Lott did not give the men money, and cut Lott’s leg. Tequilla stated
       the men kicked Lott in the face and pushed Tequilla back to the floor,
       where “a little boy” tripped over her on his way to run outside to
       serve as “a watch-out.” The boy announced that he was tired of
       waiting outside, and that he did not see anyone coming.
¶ 10       Tequilla testified that two of the men took the bandanas off their
       faces. She did not recognize “the kind of light skin one” because she
       did not know him, but she recognized “the dark skin one” as “Fats”
       because her family had grown up with him over a five- or six-year
       period. Tequilla stated that she saw his face for a “good three
       minutes.” In court, she identified this man as the defendant.
¶ 11       Tequilla testified that the boy returned to the house and said “5-
       o,” meaning the police were coming to the house. The light-skinned
       man and the dark-skinned man, the defendant, fled together out the
       front door. The remaining five men locked the door and ordered the
       victims to go upstairs to Stimage’s bedroom. Tequilla sensed the
       police were inside the house when the men began to hide their guns
       by wrapping them in Stimage’s clothes. Prior to the police entering
       the house, two of the men jumped out the upstairs window, and “[t]he
       other one was trying to get into the closet,” then “some of them” tried
       to jump out again, but “didn’t get to.”
¶ 12       Tequilla further testified that she did not know whether Fats had
       a gun on the night of the attack because she was looking at his face.
       He was telling the other men what to do, and when he asked them to
       hurry and get the money, they beat the victims. Tequilla stated that on
       the day after the attack, she went to the police station, where Peoria
       Police Detective Rabe showed her “a whole bunch,” more than a
       hundred, of photographs of possible suspects. From the photographs
       she picked out “[e]veryone that was there,” including Fats. Later,
       Tequilla viewed a line-up of African-American men. From the line-up
       she picked out “[t]he ones that were there that night that I picked out
       in the photo[s],” including Fats. Tequilla stated that she picked him
       out “because his face stood out from the other ones.” His face stood
       out because she remembered it; she remembered it because she knew
       him.
¶ 13       On cross-examination, Tequilla testified that the attack lasted
       approximately 30 minutes. She confirmed that there were seven men,
       who were all wearing bandanas. When she came into the living room,
       it was ransacked. According to Tequilla, Lott and two family friends

                                        -3-
       were lying on their chests on the floor, but their heads were not
       wrapped in blankets. Six of the men were standing, and one was
       sitting, while the boy repeatedly exited and entered the front door.
       Tequilla stated that once the boy yelled “5-o,” he and two men ran out
       the front door. After that, when the police knocked on the door, five
       men remained in the house. Tequilla explained that she did not count
       the boy among the men. But later she stated that during the attack, “It
       was six dudes left in the house, and one went outside, which he was
       a little boy.”
¶ 14        Tequilla testified that only two of the men removed their
       bandanas, and only for three minutes, then they left. Tequilla stated
       that Fats, the defendant, stayed in the living room chair “most of the
       time” during the attack. He only removed his bandana when he was
       in the living room. According to Tequilla, Miller was not in the living
       room during the attack. Defense counsel asked Tequilla how she
       could have picked out all of the men if only two had removed their
       bandanas, and she stated that the two men who fled out the front door
       had removed their bandanas in the living room, but the remaining
       men did so upstairs.
¶ 15        Tequilla testified that at the police station she did not disclose she
       had seen the faces of two of the men. She stated that several weeks
       after the attack she testified before the grand jury, where she was
       asked if she recognized any of the men, and answered that she
       recognized one of them, Nixon. According to Tequilla, she did not
       give the grand jury the defendant’s name “because I didn’t remember
       until then—until now, I mean.” She “just forgot” his name. Tequilla
       acknowledged that she picked out Elbert Nickerson in the
       photographs and the line-up at the police station, and told the police
       that he was one of the men. Tequilla insisted that she mentioned to
       police at the line-up that she was unsure about whether Nickerson
       was one of the men. Looking at the photographs again on the day
       before trial, she said that Nickerson was not one of the men “because
       he looked different from it personally face-to-face.”
¶ 16        Tequilla testified that she identified six of the men in the line-up,
       including the defendant, Nickerson, and Mark Roberson. According
       to Tequilla, the police told her that in the line-ups they had
       “volunteers, and then there were people that I named out that were in
       the line-up.” When asked whether it was easy for her to pick out
       suspects from the line-up because she had already seen their photos,



                                          -4-
       Tequilla answered, “Yes, it was, because, hey, this, people have a
       look similar to what the people in the picture.”
¶ 17        Defense counsel turned his questioning to the boy and asked
       whether the boy wore a bandana. Tequilla stated that she got “a real
       good look” at him when he tripped over her, but she could not
       determine whether he had a bandana over his face, even though he
       was a few inches away from her. She was lying down, and her eyes
       were looking at his eyes. Tequilla testified that she could look at the
       defendant’s face without the bandana from the floor, and she saw it
       again when she was pulled off the floor to go upstairs. At that point,
       she “got to see him before he left because he was sitting in the chair
       still.”
¶ 18        On redirect examination, Tequilla testified that she was positive
       that the man in the chair was the defendant, and that she had seen his
       whole face. She did not tell the grand jury the defendant’s nickname
       because she did not know his name. She also did not tell the police
       the defendant’s nickname. Tequilla stated that she picked out
       Nickerson in the line-up, even though she was unsure he was one of
       the men, “[b]ecause him and the dude look similar to each other.” She
       picked out the defendant because she was positive that his face was
       the face she saw on the night of the attack.
¶ 19        Detrice Friend, Tekelia’s boyfriend who was at Miller’s house
       during the attack, and Edward Gaffney, a Peoria police department
       officer who responded to a call about the attack, testified. Neither
       identified the defendant.
¶ 20        Miller testified that on the night of the attack she was asleep in
       her bed, when one of her daughters shook her and said they were
       being robbed. Miller awoke to see a gun in her daughter’s mouth.
       According to Miller, she followed the directions of the men and
       handed them her purse. She stated that she gave it to the defendant.
       The State asked Miller about him.
                    “Q. And as you sit here today, how do you know
               Christopher Coleman?
                    A. Because I know his voice, and I know how he walk.
                    Q. What is distinctive about his walk?
                    A. Walk kind of crooked like. He doesn’t walk like a
               regular walk.
                    Q. And what about his voice was familiar to you?



                                        -5-
                    A. I know his voice. He done growed up, but I know his
                voice from being a kid.
                    Q. How do you know him from being a kid?
                    A. I used to run around the street with his mom when we
                was younger. He was, he at my house and what happened.
                    Q. So how long have you known Christopher Coleman?
                    A. About 19 or 20 years.”
¶ 21       Miller gave the men her purse because they had threatened to kill
       her daughter. The men asked her for more money, and she said that
       Lott had it. The men thought Miller was lying, so they flipped her
       mattress and found more money. According to Miller, the men started
       beating her, struck her head, and put a knife to her back. They
       threatened to hurt her daughters if she did not give them all of her
       money. Miller suggested that the man get a job, and he smashed a
       vase on her head. Miller testified that she pleaded for the men to
       leave, but they insisted that they expected to find $1,500 in the house.
       The men then repeatedly beat and kicked Miller, while she had a foot
       in her back and a gun in her face. She heard crying, as the men took
       Tekelia into the bathroom and raped her.
¶ 22       Miller testified that there were six or seven men in the house
       when the police arrived. The police called for her and said they would
       not leave until they spoke with her. She told them that she could not
       get up because she was under her mattress. The police eventually
       helped her to her feet, and she ran to the back door with Tekelia,
       whom the men had released to stop the police from coming through
       that door. The police ordered Miller and Tekelia to take cover behind
       a truck sitting in the yard. Miller saw two men jump from the
       window, and she screamed to tell the police. Those two men escaped,
       but a third man who jumped from the window was apprehended.
       According to Miller, the third man was Coats. The police
       apprehended Nixon inside the house.
¶ 23       On cross-examination, Miller testified that during the attack she
       did not leave her bedroom until she ran to the back door. Miller stated
       that the men had scarves over their faces and hats on their heads. Two
       or three of the men stayed in her room at all times during the attack.
       She could not recall “how many hours” the attack lasted, but she
       knew it was a long time.
¶ 24       Miller stated that she knew the defendant “real well” from his
       walk. She did not see his face, or any of the men’s faces, until she


                                         -6-
       saw Nixon’s face after he was apprehended and brought out of the
       house by the police. During the attack the defendant was standing in
       her bedroom doorway while other men beat and kicked her. He took
       her purse and ordered one of the men to hit her with the vase. Miller
       insisted to defense counsel that the defendant was one of the men:
       “You understand me, *** he was there. Do you understand what I am
       saying? I know him. Can nobody doubt me that I would know him.
       Thank you, sir. I know that he was there.” She added:
                 “I know that from his voice, and I know that from his walk.
                 I was not blind. *** I know his voice from being an
                 individual; I know his voice from being an adult, too. I seen
                 Chris Coleman a lot of time. I don’t associate with him
                 because I have no right. He’s a kid to me, but I know Chris
                 Coleman.”
¶ 25       Miller testified that she did not give the police details about the
       men because she was “shook up” after the attack, and she did not give
       the police the defendant’s name because they did not ask her in detail
       about him. She would have told the police more if they had asked her
       more questions. On re-cross-examination, defense counsel asked
       Miller if, when questioned before the grand jury about the identity of
       the men, she remembered saying, “I know Chris Coleman from a little
       kid, but I didn’t know at the time that was him.” She stated that she
       might have given that answer.
¶ 26       Tekelia testified that she did not know how many men were in the
       house during the attack, but mentioned that a boy was with them. She
       stated that one of the men smashed a vase over her mother’s head,
       then forced her into the bathroom, where another man sexually
       assaulted her. She identified that man as Coats, but she did not
       identify any of the other men.
¶ 27       Stimage testified that she was upstairs when the attack began, and
       that it lasted for approximately one hour. She saw the faces of four of
       the men, including a light-skinned man, who threw her into a wall
       and caused her to lose consciousness for several seconds. Like Lott,
       Stimage did not identify any of the men.
¶ 28       Peoria police department Officer Walter Jatkowski testified that
       he processed the inside of the house for evidence on the night of the
       attack. According to Officer Jatkowski, fingerprint and palm prints
       that he lifted from the floor of the bathroom indicated Coats was the
       man who sexually assaulted Tekelia. On cross-examination by
       defense counsel, Officer Jatkowski stated that none of the fingerprints

                                        -7-
       he lifted from the house matched the defendant. On redirect
       examination, Officer Jatkowski explained, “I don’t have fingerprints
       that match up to Chris Coleman. I can’t put him at the scene, but I am
       not eliminating him from being at the scene, just physical evidence,
       there’s nothing that shows.”
¶ 29       The State offered stipulations from two nurses and a doctor at
       Methodist Hospital in Peoria, as well as a forensic scientist at the
       Morton Crime Lab, who would have testified regarding the sexual
       assault on Tekelia. None of these witnesses would have testified
       regarding the defendant.
¶ 30       Anthony Brooks testified that he was 13 years old and was on
       juvenile probation for the home invasion of Miller’s house.
       According to Brooks, he went to the house on the night of the attack
       with “Bug,” Nixon, and “light skin” Fats. Brooks stated that there was
       another Fats. He also stated that the Fats who was at Miller’s house
       was not in the courtroom, but that Fats, “the light skin one, kind of
       chubby,” was in a holding cell at the courthouse that morning.
¶ 31       Brooks testified that he was interviewed by Detective Pat Rabe of
       the Peoria police department on the day of the attack.
                   “Q. At that time, did you or did you not tell Detective Pat
               Rabe that Christopher Coleman was with you on the morning
               of August 22, 1994?
                   A. There was two Fats on that day when he showed me.
                   Q. Pardon me?
                   A. They had two dudes. Both of them name was Fats on
               that paper, a light skin one and a dark skin one.
                   Q. Which Fats did you tell him that was with you on the
               morning of August 22, 1994?
                   A. Told both of them.
                   Q. Both of them. Well, who is the dark skin Fats that you
               told Officer Rabe that was with you?
                   A. But it was the light skin one.
                   Q. Are you saying you told Officer Rabe on August 22,
               1994, there were two Fats with you?
                   A. He showed me two pictures of—He showed me the
               light skin picture of the other Fats, and he showed me that
               picture of him.



                                        -8-
                   Q. Who of him? Who is the other Fats picture he showed
               you?
                   A. Some lights skins Fats. I don’t know his real name.”
       Brooks identified the dark skin Fats from the police pictures as the
       defendant, and stated that he was at Miller’s house on the night of the
       attack.
¶ 32       On cross-examination, Brooks testified that he knew two men
       nicknamed Fats. One is light-skinned with braids, and he was in a
       holding cell at the courthouse.
                   “Q. And did you say on when [the prosecutor] was
               questioning you, that was the person that was with you this
               night [at Miller’s house] on August 22?
                   A. Yeah, I said that.
                                         ***
                   Q. All right. And then you said, did I hear you just now to
               say that this person was with you [at Miller’s house]?
                   A. Just said it.
                   Q. So are you saying that both people nicknamed Fats
               were [at Miller’s house] now?
                   A. I’m saying it was one of them, and it was that light skin
               one with the braids in his head.
                                         ***
                   Q. And you’re saying the dark skin Fats was not with you
               [at Miller’s house]?
                   A. Yeah.”
       Brooks stated that he told Detective Rabe that dark-skinned Fats was
       at Miller’s house, but that statement was untrue. Brooks further stated
       that Detective Rabe showed him the picture of dark-skinned Fats and
       told him to identify him as one of the men at Miller’s house, or
       Brooks would never see his family again. On redirect examination,
       Brooks testified that only three men went with him to Miller’s house:
       Bug, Nixon, and Fats.
¶ 33       Detective Rabe testified that he investigated the attack at Miller’s
       house and spoke to Brooks the next afternoon. Detective Rabe stated
       that Brooks described the defendant as “the ringleader in charge of
       the group” behind the attack. According to Detective Rabe, Brooks
       picked the defendant’s photograph from an array. Detective Rabe


                                         -9-
       conducted a line-up of five persons, which Tequilla viewed. She
       identified the defendant as one of the men without hesitation.
¶ 34       On re-cross-examination, Detective Rabe testified that Miller did
       not view photographs. The police did a computerized “cold search”
       of photographs of arrestees in Peoria County fitting the age, weight,
       and height of possible suspects. The defendant’s photograph appeared
       inadvertently, and Miller identified him. On redirect examination,
       Detective Rabe testified that Tequilla viewed photographs of
       juveniles and adults. In the 8 to 10 photographs of juveniles, she
       identified Brooks. On re-cross-examination, Detective Rabe testified
       that Tequilla identified Nickerson, Mark Roberson, and the defendant
       after viewing the results of the cold search.
¶ 35       The defendant called four witnesses.
¶ 36       Nixon testified that he pleaded guilty after the attack and was
       sentenced to 12 years’ imprisonment. Nixon stated that he was
       questioned by the police, but did not tell the truth. He admitted that
       he participated in the attack. According to Nixon, he knew the
       defendant, but the defendant was not at Miller’s house that night.
¶ 37       On cross-examination, Nixon testified that “Merk, Lamont, Bug,
       Drey, and Rob” were with him on the night of the attack. Lamont was
       Lamont Lee. Bug was Coats. Drey was a person that Nixon knew
       from the Warner Housing Project in Peoria, who had come there
       possibly from Detroit. Merk was Robert McKay. Rob was “another
       dude” that Nixon knew “through somebody else.”
¶ 38       Shondra Dunn, the defendant’s fiancee, testified that she was with
       him at a friend’s apartment on the night of the attack from around
       10:30 p.m. until he was arrested there around 3 a.m.
¶ 39       Tamika Young testified that she had known the defendant for
       approximately five years, and that she saw him on the night of the
       attack at that apartment. According to Young, the defendant was there
       from 12:15 a.m. until the police arrived at 2 a.m. On cross-
       examination, Young testified that she called the defendant by his
       nickname, Fats.
¶ 40       The defendant testified that on the night of the attack he was with
       Dunn at the apartment on the night of the attack from 10 p.m. until 3
       a.m., when he was arrested. He denied participating in the attack.
¶ 41       On cross-examination, the defendant testified that some people
       called him Fats. He stated that he grew up in Peoria, and that he knew
       Miller: “I know Bertha Miller, but I don’t know Bertha Miller like she


                                        -10-
       say I know her. I didn’t even know, I don’t even know how she look
       until yesterday.” The defendant further stated that he knew Tequilla
       when they were children, but not well enough to speak to her. He also
       knew Brooks from their neighborhood.
¶ 42       In rebuttal, the State called Tequilla back as a witness. She
       testified about her erroneous identification of Elbert Nickerson. She
       stated, “Because at the line-up I was unsure, and I wanted to make
       sure that everything was okay because I didn’t want him to go to jail
       for something he didn’t do. So I had them recall his picture back up
       to me so I can look at it again or any mistakes be made.” After she
       reexamined Nickerson’s picture, she decided that he was not one of
       the men in her mother’s house on the night of the attack. She stated
       that she had no doubt that the defendant was one of the men.
¶ 43       The jury found the defendant guilty of home invasion, aggravated
       criminal sexual assault, armed robbery, and residential burglary. Prior
       to sentencing the defendant filed a posttrial motion in which he
       argued, inter alia, that the State had failed to prove him guilty beyond
       a reasonable doubt. The trial court conducted a hearing on that
       motion.
¶ 44       At that hearing, Coats testified that he had pleaded guilty in
       connection with the attack. He stated that Nixon, Lee, McKay, and
       “some guy named Dray” were with him at Miller’s house, where they
       went to obtain money and drugs. According to Coats, the defendant
       was not there. On cross-examination, Coats testified that Brooks also
       was not there. Coats admitted that after his arrest he did not tell the
       police about Nixon, McKay, Lee, and Dray. On re-cross-examination,
       Coats stated that the defendant, through his attorney, had asked Coats
       to testify at the defendant’s trial and that Coats had refused on fifth
       amendment grounds.
¶ 45       The defendant testified that defense counsel was concerned that
       Nixon and Coats would say different things, and convinced him that
       they should not be called as witnesses. The defendant stated that he
       talked to defense counsel about Mark Roberson. According to the
       defendant, Roberson’s nickname was also Fats, and, like the
       defendant, he was “misidentified” by Tequilla as one of the men.
       When the defendant talked to defense counsel about Nickerson,
       another person misidentified in connection with this case, it was too
       late to call him as a witness.
¶ 46       In denying the posttrial motion, the trial court stated that “the acts
       of the victims misidentifying people was thoroughly placed before the

                                         -11-
       jury.” The court stated that the case was not “particularly unique”
       because the outcome hinged on whether the jury found the State’s
       witnesses or the defense’s witnesses more credible. The trial court
       sentenced the defendant to consecutive terms of 30 years’
       imprisonment for armed robbery and aggravated criminal sexual
       assault. The appellate court affirmed his convictions and sentences.
       People v. Coleman, No. 3-95-0576 (1997) (unpublished order under
       Supreme Court Rule 23).
¶ 47        The defendant filed a postconviction petition, alleging that he
       received ineffective assistance of trial and appellate counsel. The trial
       court dismissed that petition, and the appellate court affirmed that
       decision. People v. Coleman, No. 3-99-0414 (2001) (unpublished
       order under Supreme Court Rule 23).
¶ 48        The defendant then filed a pro se successive postconviction
       petition, alleging that he received ineffective assistance of appellate
       counsel on the appeal of his postconviction petition. The trial court
       dismissed the successive petition as frivolous and patently without
       merit. The defendant filed a notice of appeal, but then filed a motion
       to dismiss the appeal, which was granted.
¶ 49        In 2009, the defendant filed a second successive postconviction
       petition, claiming actual innocence.1 The petition was supported by
       affidavits from McKay, the defendant’s brother Deondre Coleman
       (Deondre), Coat’s brother Robert Coats (Robert), Roberson,
       Nickerson, Brooks, Nixon, and Coats. In response, the State did not
       ask the trial court to deny that motion, but, instead, denied the
       allegations in the petition and requested an evidentiary hearing. The
       trial court docketed the case for further proceedings and held a
       hearing.
¶ 50        The defendant called eight witnesses.
¶ 51        Coats testified that on the night of the attack he was at the Warner
       Housing Project “hanging out with friends”—Robert, Lee, “a homie
       named Dre,” who was the defendant’s brother Deondre, Nixon, and
       McKay. According to Coats, McKay walked with a limp. Coats stated
       that he and his friends went to Miller’s house that night looking for
       money and drugs. The defendant was not with them.



          1
           The petition was signed by Karen Daniel of the Center on Wrongful
       Convictions, Bluhm Legal Clinic, Northwestern University School of Law.

                                         -12-
¶ 52       Coats stated that he knew Brooks, Nickerson, and Roberson,
       whose nickname is “Fats.” None of them were at Miller’s house on
       the night of the attack. Coats further stated that the defendant’s
       nickname is also “Fats,” and he walks with a limp. Coats testified that
       he pleaded guilty to armed robbery in connection with the attack and
       received a sentence of 15 years’ imprisonment. According to Coats,
       his attorney told him that he could receive a sentence of six years’
       imprisonment if he testified that the defendant was involved in the
       attack. Coats rejected that offer because the defendant “didn’t have
       any involvement.”
¶ 53       On cross-examination, Coats testified that he was currently
       incarcerated for felony possession of a controlled substance. He
       repeated that both McKay and the defendant walk with a limp. Coats
       stated that when McKay proposed going to Miller’s house, he and
       some friends were drinking beer and smoking marijuana. Coats
       admitted that he told Detective Rabe a different story on the night of
       the attack. He said that he and a friend were forced into the house at
       gunpoint, but that story was untrue. When Detective Rabe asked
       whether the defendant was involved in the attack, Coats answered
       that the defendant was not involved.
¶ 54       The State reviewed Coats’ affidavit with him. He stated that he
       was first contacted about signing it in 2006 or 2007 by a student from
       Northwestern University law school. He told the student that the
       defendant was not involved in the attack. He also told his parents and
       brother, Phillip Graham, and “just numerous of other people” that
       asked him about it.
¶ 55       On redirect examination, Coats stated that Detective Rabe first
       mentioned the defendant’s name. Coats’ affidavit did not implicate
       his brother Rob for fear of getting him in trouble, and he did not
       implicate his brother at the hearing on the defendant’s posttrial
       motion for the same reason.
¶ 56       Lee testified that he was currently incarcerated for armed robbery.
       According to Lee, he was at Miller’s house with Coats, Robert,
       Nixon, and McKay. Coats entered the house by the back window, and
       opened the door for the other men. Then Lee stated that an armed
       robbery took place. There were one or two guns involved, though
       some of the men pretended to have guns. Their faces were covered,
       and some wore hats. Lee estimated that seven or eight people
       occupied the house when the men entered it. When the police arrived,
       the men went upstairs. Lee stated that he and Robert escaped by

                                        -13-
       jumping from an upstairs window. McKay left before the police
       arrived.
¶ 57        Lee testified that the attack lasted about an hour. After he escaped,
       Lee returned to the Warner Housing Project, and saw the police arrest
       the defendant. Lee had seen the defendant earlier that night with
       Dunn, and they went inside an apartment between 11 p.m. and
       midnight. According to Lee, the defendant was not at Miller’s house
       “in no form or fashion,” he was just inside the apartment. Lee did not
       speak to the defendant’s attorney, only to law students around
       February 2007. Lee did not testify at the defendant’s trial because that
       would have been “hanging” himself.
¶ 58        On cross-examination, Lee stated he knew Deondre, but he knew
       the defendant better. Neither was at Miller’s house; only Lee, Coats,
       Robert, Nixon, and McKay. Lee stated that if he would have been
       called to testify at the defendant’s trial, he would have “pleaded the
       Fifth, period.”
¶ 59        The trial judge then asked Lee some questions. Lee confirmed that
       before the attack, he was with Coats, Robert, Nixon, and McKay. He
       saw the defendant at the Warner Housing Project sometime earlier
       that day.
¶ 60        Deondre testified that he is the defendant’s brother. On the night
       of the attack, he saw the defendant, but he later left the Warner
       Housing Project with Nixon, McKay, Coats, Robert, and another
       man. According to Deondre, McKay walked with a limp, as does the
       defendant. The defendant did not accompany the men to Miller’s
       house. McKay planned to rob the occupants of the house, but
       Deondre refused to participate and stood across the street from the
       house during the attack. Deondre stated that the defendant and Brooks
       were not at the house that night. Deondre intended to testify at the
       defendant’s trial, but before it occurred he was shot three times and
       left Peoria for a hospital in Detroit, Michigan.
¶ 61        On cross-examination, Deondre stated that the original plan on
       the night of the attack was to go to Miller’s house to buy drugs with
       money that he and Nixon had. When they reached the house, McKay
       changed the plan. Deondre did not participate in the attack because he
       “don’t about to rob nobody.” When the men went around Miller’s
       house toward the back door, Deondre began walking back to the
       Warner Housing Project.
¶ 62        Deondre testified that the next day, he was stopped at the Warner
       Housing Project by Barbara Stimage, Angela Stimage’s daughter. He

                                         -14-
       learned that the defendant had been arrested in connection with the
       attack. Deondre told Nixon, McKay, and Robert that he planned to
       testify that the defendant was not at Miller’s house. Deondre was shot
       three days later. When he learned that the defendant was in prison,
       Deondre “felt bad,” but did not tell the police or the defendant’s
       attorney that he was not at Miller’s house that night. Deondre did tell
       his father on the day before he was shot. Deondre added that,
       although he did not tell anyone else that the defendant was not
       involved, he would have told someone if he had been in Peoria at the
       time of trial.
¶ 63        Brooks testified that he was currently incarcerated. On the night
       of the attack, he was 12 years old, and he was arrested and charged
       with home invasion and robbery. At the police station, officers
       questioned Brooks. According to Brooks, “They started pulling out
       pictures. They said they knew I was there and they wanted me to
       point out Mr. Coleman and kept pointing at his picture, you know
       what I’m saying?” Brooks stated that he told police that he was not at
       Miller’s house, and the police, including Detective Rabe, told him
       that he would never see his family again. In response, Brooks pointed
       to the defendant’s picture and said he was at the house. Brooks stated,
       “I *** didn’t know if he was there or not, I just was doing it so I
       could go home.” He also told police that he was the lookout at the
       house.
¶ 64        On cross-examination, Brooks testified that he was in prison for
       aggravated unlawful use of a weapon. He was also convicted twice of
       felony possession of a controlled substance and was imprisoned for
       those offenses. According to Brooks, Detective Rabe said that he
       would never see his family and would be in prison for the rest of his
       life if he did not tell police who was at Miller’s house on the night of
       the attack. Because Brooks was not involved in the attack, he did not
       know who was. However, he told Detective Rabe that he was there,
       and that the defendant directed the other men during the attack.
       Brooks repeated that his trial testimony implicating the defendant was
       untrue: “[E]verything about it was a lie.” On redirect examination,
       Brooks stated that he “[f]elt kind of wrong because it wasn’t true that
       another person was going to go to jail because from the lies I was
       telling just to go home.” Brooks lied because he did not care about
       anyone except himself, but cared only about going home.
¶ 65        Nickerson testified that he was currently incarcerated. He was
       arrested and charged with home invasion, armed robbery, burglary,


                                        -15-
       and sexual assault in connection with the attack. He stated that he was
       never involved. According to Nickerson, the defendant, Coats, Nixon,
       and some other men were also charged in connection with the attack.
       Nickerson stated that on the day of his trial, the charges against him
       were dismissed. Nickerson testified that while he and Coats were in
       the same pod at the Peoria County jail, awaiting trial, Coats said that
       he knew Nickerson and the defendant were not involved. Coats also
       said that some men involved were his brother Robert, Nixon, and “a
       couple of their other friends,” including Lee and McKay. Nickerson
       stated that McKay walked with a limp.
¶ 66       On cross-examination, Nickerson stated that he was incarcerated
       for aggravated unlawful use of a weapon and was serving a 4½-year
       sentence. He was also convicted for violating an order of protection,
       for forgery, and for a bail bond violation. Nickerson saw the
       defendant in jail. After he was released, Nickerson left Peoria, and did
       not learn that the defendant was convicted until he returned several
       months later. He never told the police that the defendant was not
       involved in the attack because “they already knew.” Nickerson talked
       to the defendant’s lawyer in 2009, and would have testified sooner if
       he would have been contacted sooner.
¶ 67       Robert testified that he was Coats’ younger brother. He stated that
       he knew Nixon, Deondre, and McKay. McKay walked with a limp.
       When postconviction counsel asked Robert about the night of the
       attack, he asked for an attorney. A public defender was appointed and
       consulted with him. The trial court held a hearing, and concluded that
       the limitations period had run on any of the offenses with which he
       could be charged and ordered him to resume his testimony.
¶ 68       Robert testified that on the day before the attack, he was with
       Coats, Lee, Nixon, McKay, and Deondre. The group walked to
       Miller’s house. The defendant, who walks with a limp, was not with
       them. Brooks, Nickerson, and Roberson, whose nickname is “Fats,”
       were also not with them. Robert stated that after his brother opened
       the back door of Miller’s house, the men entered and robbed the
       victims. Robert was the only one with a gun. The men all wore
       bandanas to cover their faces. Robert did not remember Deondre
       being inside the house. According to Robert, he went into the living
       room, and “[p]ut the people down” at gunpoint and collected the
       money and the marijuana. He tried to get into the bathroom, but could
       not because Lee was inside holding the door closed. At some point,
       the police arrived at the house. Lee went to the door and told them


                                        -16-
       “everything was cool,” and they were “just having a party.” Everyone
       in the house then went upstairs. Robert stuffed his gun in a box and
       jumped out the window. Lee and Coats also jumped out the window.
       Robert escaped, and he was never arrested or questioned in
       connection with the attack. He stated that he would not have testified
       at the defendant’s trial for fear of imprisonment.
¶ 69        On cross-examination, Robert testified that he was smoking
       marijuana all day before the attack, and he was under the influence of
       marijuana when he left the Warner Housing Project for Miller’s
       house. According to Robert, the men went to the house to buy
       marijuana. Before that night, Robert had been there “a few times” to
       buy marijuana. He estimated that the attack lasted around 10 minutes.
       Robert stated that he probably told Deondre that the defendant was
       not involved. He told others the same story: “I said there is only one
       person that’s in jail and they didn’t do it and that’s Christopher
       Coleman. I said that to a lot of people in the joint, out of the joint.”
       He added, “I didn’t say it was too bad. I said it’s messed up that he is
       in there, but sometimes that’s how life goes. You get a bad break.”
       On redirect examination, Robert testified that, even though he was
       under the influence of marijuana on the night of the attack, he knew
       that the defendant was not at Miller’s house.
¶ 70        McKay testified that he was currently incarcerated. His nickname
       is Merk. McKay walks with a limp, after jumping out a window and
       injuring his leg in 1993. Hours before the attack, McKay was at the
       Warner Housing Project with Lee, Nixon, Robert, and Deondre.
       Coats joined them shortly. McKay testified that the defendant was
       with them initially, but went “in the house with his girlfriend” when
       the men left for Miller’s house. According to McKay, the men went
       to Miller’s house to buy marijuana, but a robbery took place after they
       entered the house. McKay stated that the men “got reefer and money
       and left.” The money and marijuana were in a bedroom. McKay
       covered his face with a shirt that was in the house. The defendant was
       not there at any time during the attack.
¶ 71        McKay testified that he knew Nickerson and Roberson, and they
       were not at the house that night. According to McKay, Brooks was
       with him when he went there. McKay was arrested on an unrelated
       charge a few days after the attack, and was incarcerated for
       approximately a year. He would not have testified at the defendant’s
       trial because that testimony would have implicated himself.



                                        -17-
¶ 72       On cross-examination, McKay testified that he had smoked “two
       or three dime bags” of marijuana with Lee, and when he left for
       Miller’s house, he had a “mild buzz.” Lee had the idea to turn the
       purchase of marijuana into a robbery. McKay stated that he thought
       Lee was the first person to break into the house. And Lee, Coats,
       Nixon, Robert, and Deondre all went in the house. They were inside
       the house for “[p]robably about almost two minutes.” McKay found
       money and marijuana on the floor of a bedroom beside the bed. He
       picked up the money and marijuana and left the house with Deondre.
       He stated that he did not go upstairs, and Lee was the only man with
       a gun.
¶ 73       McKay testified that he did not speak with Roberson or Nickerson
       about the attack. He learned that the defendant had been arrested in
       connection with the attack a couple of days later. He spoke to Nixon
       about the defendant and his lack of involvement, while the two were
       in jail together. McKay cared that the defendant was going to prison
       for crimes he did not commit, but McKay “was facing some trouble”
       himself.
¶ 74       Roberson testified that he was arrested in October or November
       1994 in connection with the attack. According to Roberson, “I was
       told that I supposed to participated in armed robbery and home
       invasion and rape. And they [the police] asked me where I was at, and
       I told him—I gave them my alibi and told them I was at work and
       they called my alibi and confirmed it.” At the time, Roberson was
       working at a fast food restaurant in Glendale Heights, Illinois, near
       Chicago. He was released three days later.
¶ 75       The State called a single witness, Detective Rabe.
¶ 76       Detective Rabe testified that in the course of his investigation into
       the attack, he interviewed Brooks. He did not threaten Brooks, and
       did not tell him that he would never see his family again if he did not
       answer questions about the attack or if he did not identify the
       defendant as one of the men. According to Detective Rabe, Brooks
       stated that the defendant was at Miller’s house and participated in the
       attack. On cross-examination, Detective Rabe testified that Coats and
       Nixon both denied involvement in the attack when they were
       interviewed, and neither identified any accomplices. Because the
       victims said that several men were involved, and one of the victims
       recognized one of the men from the Warner Housing Project,
       Detective Rabe spoke to officers who worked that beat. The officers
       identified the defendant, Brooks, Roberson, and Nickerson as

                                         -18-
       possible suspects. Detective Rabe assembled some photo arrays with
       pictures of the men, and Tequilla identified all four as being in her
       mother’s house on the night of the attack.
¶ 77        In a written order, the trial court denied relief to the defendant.
       The trial court reviewed the postconviction evidence in light of the
       trial evidence. The court noted that several of the defense witnesses,
       who claimed that the defendant was not involved in the attack, had
       extensive criminal records, and that they “gave significantly
       conflicting accounts on what happened and who was present.”
       Additionally, none of them mentioned the sexual assault. The trial
       court concluded:
                “Is it possible that that the Petitioner is actually innocent?
                Yes, even the most efficacious court system in the world
                cannot achieve absolute truth. Is it possible that these cohort
                witnesses are now coming forth with nothing to lose in order
                to help Petitioner—the person giving the orders during the
                home invasion?[ ] yes. Is the evidence offered at this hearing
                of such a conclusive character that it would probably change
                the result on retrial? No.”
¶ 78        The appellate court affirmed. 2011 IL App (3d) 100419-U. The
       appellate court agreed with the trial court’s “well reasoned decision,
       finding the information provided to the court during the
       postconviction hearing would not be likely to affect the outcome of
       a new trial.” Id. ¶ 55. According to the appellate court, that decision
       was not against the manifest weight of the evidence. Id.
¶ 79        This court allowed the defendant’s petition for leave to appeal.
       See Ill. S. Ct. R. 315(a) (eff. Feb. 26, 2010). The court also allowed
       40 Illinois attorneys to file a joint amicus curiae brief in support of
       the defendant. See Ill. S. Ct. R. 345 (eff. Sept. 20, 2010).

¶ 80                                ANALYSIS
¶ 81       The Post-Conviction Hearing Act allows a criminal defendant to
       assert that “in the proceedings which resulted in his or her conviction
       there was a substantial denial of his or her rights under the
       Constitution of the United States or of the State of Illinois or both.”
       725 ILCS 5/122-1(a) (West 2010). The Act contemplates the filing of
       a single petition: “Any claim of substantial denial of constitutional
       rights not raised in the original or an amended petition is waived.”
       725 ILCS 5/122-3 (West 2010). That statutory bar will be relaxed


                                        -19-
       only “when fundamental fairness so requires.” People v.
       Pitsonbarger, 205 Ill. 2d 444, 458 (2002) (citing People v. Flores,
       153 Ill. 2d 264, 274 (1992)).
¶ 82        We have stated that, outside the context of capital litigation, there
       are two such instances, or two exceptions, to this procedural default
       rule. See People v. Edwards, 2012 IL 111711, ¶ 22. First, a defendant
       may raise a defaulted constitutional claim by satisfying the so-called
       “cause-and-prejudice” test. See Pitsonbarger, 205 Ill. 2d at 459; 725
       ILCS 5/122-3 (West 2010). To establish “cause,” the defendant must
       show some objective factor external to the defense impeded his
       ability to raise the claim in the initial postconviction proceeding.
       Pitsonbarger, 205 Ill. 2d at 460. To establish “prejudice,” the
       defendant must show the claimed constitutional error so infected his
       trial that the resulting conviction violated due process. Id. at 464.
¶ 83        Second, even without showing cause and prejudice, a defendant
       may bring a claim of actual innocence to prevent a fundamental
       miscarriage of justice. People v. Ortiz, 235 Ill. 2d 319, 329 (2009). In
       People v. Washington, 171 Ill. 2d 475 (1996), we considered whether
       a claim of actual innocence implicates a federal or state constitutional
       right, which would allow a defendant to raise that claim in a
       postconviction proceeding. In addressing federal due process, we
       examined Herrera v. Collins, 506 U.S. 390 (1993). There, the United
       States Supreme Court used the terms “freestanding” and “gateway”
       to describe two types of actual-innocence claims raised in successive
       federal habeas corpus petitions. According to the Court, a
       freestanding actual-innocence claim is independent of any claims of
       constitutional error at trial and focuses solely on a defendant’s factual
       innocence in light of new evidence. Id. at 400. A gateway actual-
       innocence claim is ancillary to any claims of constitutional trial error.
       Such a claim is “not itself a constitutional claim, but instead a
       gateway through which a habeas petitioner must pass to have his
       otherwise barred constitutional claim considered on the merits.” Id.
       at 404. In closing, the Court stated that assuming, arguendo, the
       execution of a capital defendant who made a “truly persuasive
       demonstration of ‘actual innocence’ ” would violate the Constitution,
       the evidentiary burden on such a defendant to obtain federal habeas
       relief would be “extraordinarily high.” Id. at 417.
¶ 84        In Washington, we concluded that despite this comment, “Herrera
       clearly states *** that a freestanding claim of innocence is not
       cognizable as a fourteenth amendment due process claim.”


                                         -20-
       Washington, 171 Ill. 2d at 485. But because “we labor under no self-
       imposed constraint to follow federal precedent in ‘lockstep’ [citation]
       in defining Illinois’ due process protection,” we turned to our state
       constitution. Id. We observed that there are decisions in which this
       court has “perfunctorily evaluated” new evidence claims under the
       Post-Conviction Hearing Act as if they were raised in a motion for a
       new trial. Id. at 486 (citing People v. Silagy, 116 Ill. 2d 357, 368
       (1987), citing People v. Molstad, 101 Ill. 2d 128, 134 (1984)). But
       those decisions have never expressly identified the constitutional
       basis for such claims. We clarified that actual-innocence claims are
       grounded in due process and departed from Herrera, holding “as a
       matter of Illinois constitutional jurisprudence that a claim of newly
       discovered evidence showing a defendant to be actually innocent of
       the crime for which he was convicted is cognizable as a matter of due
       process.” Id. at 488-89. Procedurally, a trial court should treat such a
       claim like any other postconviction claim. Id. at 489. Substantively,
       a court should grant relief only if the defendant has presented
       supporting evidence that is “new, material, noncumulative and, most
       importantly, ‘ “of such conclusive character” ’ as would ‘ “probably
       change the result on retrial.” ’ ” Id. (quoting Silagy, 116 Ill. 2d at 368,
       quoting Molstad, 101 Ill. 2d at 134).2
¶ 85       But before we can discuss the defendant’s evidence and review
       the trial court’s decision on that evidence, we must address a
       threshold issue raised by the State. In its response brief, the State
       contends for the first time in this case that Washington is
       fundamentally flawed and its substantive standard should be
       discarded. According to the State, that standard is too lenient because
       it excuses the defendant from making a truly persuasive
       demonstration of actual innocence. The State proposes a stricter
       standard, which purportedly derives from Schlup v. Delo, 513 U.S.
298 (1995).
¶ 86       In Schlup, the Court, as it had in Herrera, again distinguished
       between freestanding and gateway claims of actual innocence. The
       Court held that to obtain habeas relief on a gateway actual-innocence
       claim, a defendant must show that “it is more likely than not that no


           2
            In People v. Caballes, 221 Ill. 2d 282, 314 (2006), we noted that
       Washington modified the “limited lockstep approach” adopted in People v.
       Tisler, 103 Ill. 2d 226 (1984), “to allow for consideration of state tradition
       and values as reflected by long-standing state case precedent.”

                                           -21-
       reasonable juror would have convicted him in the light of the new
       evidence.” Id. at 327. Although the Court has never recognized the
       viability of a freestanding actual-innocence claim, and, consequently,
       has not decided which standard would apply to such a claim, it has
       speculated that such a standard would theoretically require more
       convincing proof. See House v. Bell, 547 U.S. 518, 555 (2006).
¶ 87        The State expands upon this point, arguing that the proper
       substantive standard for a postconviction freestanding claim of actual
       innocence in Illinois is an “enhanced Schlup showing.” That proposed
       standard would force the defendant to prove that no reasonable juror
       would have found him guilty in light of the new evidence, which is
       what Schlup requires, and do so by clear and convincing evidence,
       which would enhance what Schlup requires. According to the State,
       the so-called enhanced Schlup standard is appropriate because (1) it
       demands a truly persuasive demonstration of innocence, so it fits the
       reasoning of Washington better than the standard we adopted there;
       (2) it tracks the practice for litigating actual-innocence claims in other
       states; and (3) “adopting the enhanced Schlup standard for
       freestanding innocence claims, while reserving the Schlup standard
       for gateway claims, will cure the current anomaly in this Court’s
       actual innocence jurisprudence, under which freestanding actual
       innocence claims are easier to establish than gateway actual
       innocence claims.”
¶ 88        We reject the State’s argument for several reasons.
¶ 89        The State’s argument rests largely on a faulty initial premise. The
       State simply assumes that this court, like the United States Supreme
       Court, has recognized two types of actual-innocence claims. We have
       not. To the Court, the distinction between freestanding and gateway
       claims hinges on fundamentally different “assumptions about the
       validity of the proceedings” and concomitantly different levels of
       respect afforded to the resulting convictions. Schlup, 513 U.S. at 315.
       When faced with a freestanding claim, in which a defendant
       challenges only his factual innocence, a habeas court may have
       confidence in the result because the underlying trial was error-free. Id.
       When faced with a gateway claim, in which the defendant challenges
       both his factual innocence and the fairness of his trial, a court may
       have less confidence in the result. Id. at 316. That, in the Court’s
       view, changes the evidentiary burden:
                 “In Herrera (on the assumption that petitioner’s claim was, in
                 principle, legally well founded), the evidence of innocence

                                         -22-
                would have had to be strong enough to make his execution
                ‘constitutionally intolerable’ even if his conviction was the
                product of a fair trial. For [the petitioner in Schlup], the
                evidence must establish sufficient doubt about his guilt to
                justify the conclusion that his execution would be a
                miscarriage of justice unless his conviction was the product
                of a fair trial.” (Emphases in original.) Id.
¶ 90       We departed from precisely this approach in Washington. There,
       we stated:
                “The Supreme Court rejected substantive due process as a
                means to recognize freestanding innocence claims because of
                the idea that a person convicted in a constitutionally fair trial
                must be viewed as guilty. That made it impossible for such a
                person to claim that he, an innocent person, was unfairly
                convicted.
                     We think that the Court overlooked that a ‘truly
                persuasive demonstration of innocence’ would, in hindsight,
                undermine the legal construct precluding a substantive due
                process analysis. The stronger the claim—the more likely it
                is that a convicted person is actually innocent—the weaker is
                the legal construct dictating that the person be viewed as
                guilty. A ‘truly persuasive demonstration of innocence’ would
                effectively reduce the idea to legal fiction. At the point where
                the construct falls apart, application of substantive due
                process principles *** is invited.” Washington, 171 Ill. 2d at
                488.
       The assumptions that led the Court to distinguish between
       freestanding and gateway claims, and the legal construct that springs
       from those assumptions, are integral parts of the federal due process
       rubric that we declined to follow, as a matter of state constitutional
       law. We may have used the label “freestanding” to describe the claim
       in Washington, but not as an alternative to the label “gateway.”
¶ 91       In Illinois, a postconviction actual-innocence claim is just that—a
       postconviction actual-innocence claim. Where a defendant makes a
       claim of trial error, as well as a claim of actual innocence, in a
       successive postconviction petition, the former claim must meet the
       cause-and-prejudice standard, and the latter claim must meet the
       Washington standard. See Ortiz, 235 Ill. 2d at 330 (“where a
       defendant sets forth a claim of actual innocence in a successive
       postconviction petition, the defendant is excused from showing cause

                                         -23-
       and prejudice”). There is no anomaly in our case law because the
       evidentiary burden for an actual-innocence claim is always the same
       whether or not it would be considered a freestanding or gateway
       claim under federal law.
¶ 92       Without the benefit of that distinction, the State’s argument
       unravels. Schlup, as well as any cases from other states that have
       chosen to align themselves with federal law in this context, are
       irrelevant. Further, because the Court has never recognized the
       viability of a freestanding actual-innocence claim raised in a
       successive habeas corpus petition, its comments in Herrera on the
       evidentiary burden required to advance such a claim are pure obiter
       dicta, and unpersuasive. Finally, the State’s proposed standard, which
       would impose a “clear and convincing” burden of proof and make an
       actual-innocence claim harder to prove than any other postconviction
       claim, is inappropriate. An actual-innocence claim should be treated
       procedurally like any other postconviction claim (Washington, 171 Ill.
2d at 489), and “[i]n a post-conviction hearing the burden of proof is
       upon the petitioner to show a denial of [a] constitutional right by a
       preponderance of the evidence.” People v. Stovall, 47 Ill. 2d 42, 47
       (1970).
¶ 93       The State’s argument essentially repackages an argument made by
       then-Chief Justice Bilandic in his dissent upon denial of rehearing in
       Washington. See Washington, 171 Ill. 2d at 505-10 (Bilandic, C.J.,
       dissenting upon denial of rehearing, joined by Miller, J.). That
       argument was rejected by a majority of this court. In the 17 years
       since we decided Washington, nothing has changed. Our commitment
       to that holding is unwavering. We have not diluted the substantive
       standard for actual-innocence claims, as the State thinks we did in
       Ortiz. And we have not strengthened that standard, as the State hopes
       we did in Edwards. In both cases, we reiterated that Washington
       provides the appropriate standard for ultimate relief. See Edwards,
       2012 IL 111711, ¶ 32 (stating the “elements of a claim of actual
       innocence” and citing Washington); Ortiz, 235 Ill. 2d at 333.
¶ 94       As we stated in Washington, “no person convicted of a crime
       should be deprived of life or liberty given compelling evidence of
       actual innocence.” Washington, 171 Ill. 2d at 489. That statement
       indicates that the standard we adopted is extraordinarily difficult to
       meet. In fact, as amicus informs us and our research confirms, courts
       of review have granted postconviction relief on actual-innocence
       claims in only three reported cases since 1996. See People v.


                                       -24-
       Burrows, 172 Ill. 2d 169 (1996) (decided the same day as
       Washington); Ortiz, 235 Ill. 2d 319; People v. Starks, 365 Ill. App. 3d
592 (2006).
¶ 95        Although Washington is now familiar to the bench and bar, we
       take this opportunity to clarify how it should be applied.
¶ 96        Substantively, in order to succeed on a claim of actual innocence,
       the defendant must present new, material, noncumulative evidence
       that is so conclusive it would probably change the result on retrial.
       Washington, 171 Ill. 2d at 489. New means the evidence was
       discovered after trial and could not have been discovered earlier
       through the exercise of due diligence. See Burrows, 172 Ill. 2d at 180.
       Material means the evidence is relevant and probative of the
       petitioner’s innocence. People v. Smith, 177 Ill. 2d 53, 82-83 (1997).
       Noncumulative means the evidence adds to what the jury heard.
       Molstad, 101 Ill. 2d at 135. And conclusive means the evidence,
       when considered along with the trial evidence, would probably lead
       to a different result. Ortiz, 235 Ill. 2d at 336-37.
¶ 97        In practice, the trial court typically will review the evidence
       presented at the evidentiary hearing to determine first whether it was
       new, material, and noncumulative. If any of it was, the trial court then
       must consider whether that evidence places the evidence presented at
       trial in a different light and undercuts the court’s confidence in the
       factual correctness of the guilty verdict. This is a comprehensive
       approach and involves credibility determinations that are uniquely
       appropriate for trial judges to make. But the trial court should not
       redecide the defendant’s guilt in deciding whether to grant relief. See
       Molstad, 101 Ill. 2d at 136 (“this does not mean that [the defendant]
       is innocent, merely that all of the facts and surrounding circumstances
       *** should be scrutinized more closely to determine [his] guilt or
       innocence”). Indeed, the sufficiency of the State’s evidence to convict
       beyond a reasonable doubt is not the determination that the trial court
       must make. If it were, the remedy would be an acquittal, not a new
       trial. See Washington, 171 Ill. 2d at 497 (McMorrow, J., specially
       concurring) (“where a reviewing court determines that no rational
       trier of fact could find the defendant guilty beyond a reasonable
       doubt, the proper remedy is not a new trial but an acquittal”).
       Probability, not certainty, is the key as the trial court in effect predicts
       what another jury would likely do, considering all the evidence, both
       new and old, together. See People v. Davis, 2012 IL App (4th)



                                          -25-
        110305, ¶¶ 62-64 (“New evidence need not be completely dispositive
        of an issue to be likely to change the result upon retrial.”).
¶ 98        Turning to the central issue in this case, the merits of the
        defendant’s petition and actual-innocence claim, we review the trial
        court’s decision to deny relief following an evidentiary hearing for
        manifest error. People v. Morgan, 212 Ill. 2d 148, 155 (2004).
        Manifest error is “clearly evident, plain, and indisputable.” Id. at 155.
        Thus, a decision is manifestly erroneous when the opposite
        conclusion is clearly evident. In re Cutright, 233 Ill. 2d 474, 488
        (2009). On this point, the parties’ positions are clear and simply
        stated. The defendant contends that the trial court’s decision was
        manifestly erroneous under the Washington standard. The State
        summarily disagrees, responding in the last few pages of its brief that
        the trial court’s decision was not manifestly erroneous under that
        standard. The State, however, does not dispute that the defendant’s
        evidence was new, material, and noncumulative.
¶ 99        The trial court found that the evidence was new, except for the
        testimony of Brooks, who testified at trial, and Coats, who testified
        at the hearing on the defendant’s posttrial motion. The trial court
        further found that the evidence was material, except the testimony of
        Nickerson and Roberson, who did not state that the defendant was not
        involved in the attack. Finally, the trial court found that the remaining
        evidence—namely, the testimony from Coats, Lee, Deondre, Robert,
        and McKay—was cumulative of the trial testimony of Nixon, who
        stated that the defendant was not involved.
¶ 100       Regarding the testimony of Nickerson and Roberson, we conclude
        that it was not new because it could have been discovered earlier
        through the exercise of due diligence. None of the eight defense
        witnesses, except Brooks, testified at trial, but Nickerson and
        Roberson were arrested in connection with the attack. Presumably,
        the defense knew this before trial, but chose not to call them as
        witnesses, even to undermine Tequilla’s credibility after
        misidentifying them. In the hearing on the defendant’s posttrial
        motion, defense counsel explained that he did not call Roberson as a
        witness because his testimony would not have helped the defendant.
        Additionally, the defendant stated that he talked to defense counsel
        about Nickerson, but by then it was too late to call him.3


            3
            We note that Nickerson testified that while he was incarcerated and
        awaiting trial, he spoke with Coats, who said he knew Nickerson and the

                                          -26-
¶ 101       Regarding the testimony of Brooks, we conclude that it was not
        material. At the defendant’s trial, Brooks’ testimony was nearly
        incomprehensible, particularly his answers to questions about two
        men nicknamed “Fats.” Brooks stated that he was at Miller’s house
        on the night of the attack, and he seemed to implicate the defendant
        on direct examination, then exculpate him on cross-examination. In
        the evidentiary hearing, Brooks was less equivocal. He stated that he
        was not involved in the attack and did not know who was. This was
        a different story from the one he offered at trial, but it was not
        relevant or probative of the defendant’s innocence.
¶ 102       That leaves the testimony of the five men who admitted that they
        were involved in, or present for, the attack: Coats, Lee, Deondre,
        Robert, and McKay. Nixon’s trial testimony implicating these men
        seems to indicate that the defense may have known about their roles
        before trial, but they likely would have asserted their fifth amendment
        privileges if called to testify. Lee, Robert, and McKay said they
        would have done so, and, in his testimony at the hearing on the
        defendant’s posttrial motion, Coats also said he would have done so.
        Only Deondre did not say this, and he asserted that he never entered
        Miller’s house and left the area before the attack began. The
        testimony of these witnesses was new evidence. See Molstad, 101 Ill.
2d at 134-35.
¶ 103       The testimony of these witnesses was also material and
        noncumulative. All five of them stated that they were present for or
        involved in the attack, and all of them insisted that the defendant was
        not. This evidence was relevant, and probative of the defendant’s
        innocence. Additionally, although they, like Nixon at trial, stated that
        the defendant was not at Miller’s house on the night of the attack,
        their testimony was not before the jury at trial. The uncorroborated
        testimony of one of the men does not render the testimony of five of
        them merely cumulative, particularly where four of them were never
        charged in connection with the attack. Their testimony corroborated
        Nixon’s testimony regarding the defendant, but also offered
        significant details that were missing from his account, including the


        defendant were not involved in the attack. Nickerson’s testimony about that
        conversation was hearsay. Roberson’s affidavit included a similar statement
        about a conversation he had with McKay after the attack. Roberson did not
        testify about that conversation, but testimony about it would also be
        hearsay.

                                           -27-
        fact that McKay and the defendant both walk with a limp. Thus, we
        conclude that the testimony of Coats, Lee, Deondre, Robert, and
        McKay was new, material, and noncumulative evidence.
¶ 104        Next, we must determine whether the trial court’s decision that
        that evidence was not conclusive enough to probably change the
        result on retrial was manifestly erroneous.
¶ 105        The trial court noted that Coats, Lee, Robert, and McKay all had
        extensive criminal records, and that Coats, Robert, and McKay
        admitted drinking alcohol and smoking marijuana before the attack.
        The court observed that these witnesses offered conflicting accounts,
        particularly regarding the defendant’s involvement, but none of them
        mentioned the sexual assault of Tekelia.
¶ 106        Although we agree that their voluntary intoxication and criminal
        records would affect their credibility on retrial, as would the
        discrepancies in their accounts nearly 16 years after the attack, these
        men were remarkably consistent on certain key details: they
        socialized at the Warner Housing Project before the attack; they went
        to Miller’s house to steal drugs and money; Coats entered the house
        first through the back window, then opened the back door for the
        other men; the men had their faces covered during the attack; the men
        ordered many of the victims to lie on the living room floor, then took
        them upstairs; and three of the men jumped from the upstairs window
        when the police arrived. Most significantly, they were consistent on
        the issue of who was involved in, or present for, the attack.4 Like
        Nixon, who testified at trial, they all stated that six men—Nixon,
        Coats, Lee, Deondre, Robert, and McKay—were at Miller’s house
        that night, and the defendant was not. Lee, Deondre, and McKay even
        corroborated the defendant’s alibi. And although none of the men
        mentioned the sexual assault, neither did Tequilla, whose sister was
        the victim of a terrible crime. The men were not asked about the
        sexual assault because that was not relevant to the ultimate issue of
        whether the defendant was there.
¶ 107        The trial court stated that these witnesses had “nothing to lose,”
        a veiled reference to the fact that the limitations period had passed on
        the offenses committed during the attack. But in his trial testimony,
        Nixon implicated himself, McKay, Lee, Coats, Deondre, and Robert.
        And Coats, in his testimony at the hearing on the defendant’s posttrial

            4
            Only Lee testified that Dondre was not there. The other men, including
        Deondre himself, stated that he was present at Miller’s house.

                                          -28-
        motion, implicated Nixon, who had already pleaded guilty, as well as
        Lee, McKay, and Deondre.5 Despite this testimony, the State never
        pursued charges against any of these men in connection with the
        attack, and criminal liability weighed on their minds. Lee even
        refused to provide an affidavit, and Robert had to be counseled by a
        public defender that his testimony would not have penal
        consequences. This lends credence to their accounts.
¶ 108       Additionally, Detective Rabe’s testimony at the evidentiary
        hearing was inconsistent with his trial testimony regarding his
        investigation. At trial, Detective Rabe described a computerized “cold
        search” that produced the photographs Tequilla saw. But Detective
        Rabe provided more details at the evidentiary hearing. Because the
        two men arrested at the crime scene, Coats and Nixon, refused to
        name their accomplices, Detective Rabe talked to officers who
        worked around the Warner Housing Project. These officers offered
        the names of four possible suspects—the defendant, Brooks,
        Nickerson, and Roberson—all of whom still maintain that they were
        not involved in the attack, and two of whom were actually released by
        the police. Detective Rabe assembled a photo array with pictures of
        those men, and Tequilla identified them all.
¶ 109       The State’s evidence at trial was sufficient to convict the
        defendant, but it was far from overwhelming. There was no forensic
        evidence to link the defendant to the attack, and the State offered
        three identifications, all of which were significantly impeached.
¶ 110       Brooks’ testimony on direct examination may have implicated the
        defendant as dark-skinned Fats, but his testimony on cross-
        examination definitely exonerated him.
¶ 111       Miller and Tequilla offered different versions of the attack
        because they were in different places. In Miller’s version, the
        defendant orchestrated the attack from her bedroom doorway, not the
        living room. Miller did not see the defendant’s face during the attack
        because it was covered, but she identified him from his voice as a
        child and as an adult, a characteristic she knew even though she
        denied associating with him, and his limp, a characteristic he shared
        with McKay. Miller did not give the defendant’s name to the police
        after the attack because they did not ask about him. And she did not


           5
            At the evidentiary hearing, Coats explained that he did not include
        Robert in this group because he wanted to protect him.

                                         -29-
        name him to the grand jury because she did not know at the time of
        the attack that was him.
¶ 112       In Tequilla’s version, the defendant sat on a chair in the living
        room for most of the attack, directing the other men. Tequilla did not
        mention that the defendant was ever near Miller’s bedroom. Tequilla
        saw the faces of two men while she was lying on the living room
        floor and they removed their bandanas. She identified one of them as
        the defendant, who, like Roberson, was nicknamed Fats. However,
        like her mother, she did not give the defendant’s name or nickname
        to the police. And she named only Nixon to the grand jury because
        she had forgotten the defendant’s name, and presumably his
        nickname. Of the six men she picked out from the photo array and the
        lineup, two—Coats and Nixon—were arrested at the scene,
        two—Nickerson and Roberson—were misidentified, and
        two—Brooks and the defendant—continue to deny their involvement.
        Tequilla never identified any of the four men who were implicated by
        Nixon and Coats, who were never arrested in connection with the
        attack, and who now assert they were at Miller’s house that night.
¶ 113       The testimony of Coats, Lee, Deondre, Robert, and McKay was
        discredited by their criminal backgrounds, intoxication, and
        acquaintance with the defendant. Those men, however, all directly
        contradicted Miller and Tequilla on the ultimate issue before the jury:
        who was involved in the attack. We believe that the evidence
        presented by the defendant at the evidentiary hearing, together with
        the evidence presented by the defendant at trial, places the evidence
        presented by the State in a new light and undermines our confidence
        in that evidence and the result it produced. Weighed against the
        State’s evidence, the defendant’s new evidence is conclusive enough
        that another trier of fact would probably reach a different result.
¶ 114       This case is strikingly similar to Molstad. There, the State
        presented testimony from an eyewitness who identified the defendant
        and his five codefendants as participants in the battery of her
        boyfriend. The defendant denied that he was present for the attack,
        and he presented alibi testimony from his parents. This court granted
        the defendant a new trial. Here, we reach the same conclusion.
        Because the trial court’s decision was manifestly erroneous, the
        defendant is entitled to postconviction relief in the form a new trial.
        As we stated in Ortiz, 235 Ill. 2d at 337, on remand, “[t]he fact finder
        will be charged with determining the credibility of the witnesses in



                                         -30-
        light of the newly discovered evidence and with balancing the
        conflicting eyewitness accounts.”

¶ 115                               CONCLUSION
¶ 116       For the reasons that we have stated, the judgments of the circuit
        and appellate courts are reversed, and the cause is remanded to the
        circuit court for further proceedings.

¶ 117      Judgments reversed.
¶ 118      Cause remanded.




                                        -31-